Appellant was convicted of unlawfully carrying a pistol, his punishment being assessed at a fine of $100.
The statement of facts cannot be considered for two reasons — first: there was no order entered of record allowing twenty days after adjournment of court in which to file statement of facts. The case is a misdemeanor, tried in the County Court. The second reason is, if there had been an order, the court adojurned twenty-two days before the statement of facts was filed. For these reasons the statement of facts is not in condition to be entertained on appeal.
It is very doubtful whether the recognizance is sufficient on account of its peculiar verbiage, inasmuch as it does not state the punishment. It does state, however, that defendant was fined not less than one hundred dollars. The verdict of the jury and judgment of the court based thereon fixes the punishment at exactly one hundred dollars. We are of opinion, if it was necessary to decide that question, that the recognizance is not sufficient. The statute requires that the punishment found by the jury must be stated. The jury assessed the punishment at a fine of one hundred dollars.
The first ground of the motion contends that there was material error committed by the court in refusing to submit defendant's special instructions. This cannot be considered in the absence of the evidence. The other grounds relate to the sufficiency of the evidence, and cannot be considered for the same reason.
The judgment is affirmed.
Affirmed.